Appeal unanimously dismissed, without costs, without prejudice to a motion by respondent-appellant to restore. Memorandum: It appears that the Onondaga County Department of Social Services is a necessary party to the appeal inasmuch as it is the assignee of all rights of petitioner-respondent under the support order of April 2, 1975. Although the attorney for the Department of Social Services was named in the notice of appeal, the appeal was never perfected against the department in accordance with CPLR 5525 and 5530. The appeal, therefore, must be dismissed. Respondent-appellant may, however, if so advised, apply pursuant to 22 NYCRR 1000.2 for restoration of the appeal upon a showing of good cause. (Appeal from order of Onondaga County Family Court—contempt.) Present—Simons, J. P., Hancock, Jr., Callahan, Witmer and Moule, JJ.